DETAILED ACTION
The action is responsive to the communications filed on 01/04/2022. Claims 1-3 and 5-20 are pending in the case. Claims 1 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Ahn et al. (US Patent Pub. No. 20130016040 A1) discloses a mobile device that transmits a user interface to an external device, displaying the user interface on the external device, displaying a virtual keyboard and touchpad on the mobile device in response to a specified input and receiving drag input on the virtual touchpad.
Ha et al. (US Patent Pub. No. 20130120274 A1) discloses disabling a virtual keyboard in response to drag input that starts in a virtual touchpad region.
Noda (US Patent Pub. No. 20160072944 A1) discloses distinguishing a disabled UI element by changing the appearance of element to be transparent.
Leung et al. (US Patent Pub. No. 20050114825 A1) discloses deleting from display disabled parts of a virtual keyboard so that the user is precluded from making contact with the keyboard.
Kumar et al. (US Patent Pub. No. 20130082840 A1) discloses displaying a virtual keyboard and virtual touchpad on a mobile device and changing an arrangement of the displayed virtual keyboard and virtual touchpad when an orientation of mobile device changes.
Sarihan (US Patent Pub. No. 20110248822 A1) discloses moving a virtual keyboard in relation to a displayed virtual touchpad.

However the features of maintaining contact of a drag input from a virtual touch pad area and disabling a function of the virtual keyboard in response to the drag input moving across a key of the virtual keyboard when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171